Case 1:08-cv-00827-LMB-JFA Document 956 Filed 10/15/18 Page 1 of 3 PageID# 19911



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


   SUHAIL NAJIM ABDULLAH AL
   SHIMARI, et al.,

                  Plaintiffs,                                No. 1:08–cv–827 (LMB/JFA)

   v.

   CACI PREMIER TECHNOLOGY, INC.,

                  Defendant.


   CACI PREMIER TECHNOLOGY, INC.,

                  Third-Party Plaintiff,

   v.

   UNITED STATES OF AMERICA,
   and JOHN DOES 1–60,

                  Third-Party Defendants.


                           SUPPLEMENTAL STATUS REPORT
                       REGARDING PSEUDONYMOUS DEPOSITIONS

         To date, the United States has arranged for CACI to notice and take the pseudonymous

  depositions of ten interrogators, analysts, and interpreters. The United States has been working

  diligently to arrange for CACI to notice and take the pseudonymous deposition of CACI

  Interrogator G. Arranging this final deposition has involved unique challenges posed by CACI

  Interrogator G’s interest in retaining counsel for the deposition combined with his pseudonymous

  status. The United States believes that most of these issues have been addressed and that the parties

  and CACI Interrogator G will be in a position to proceed with this deposition in the near future.
Case 1:08-cv-00827-LMB-JFA Document 956 Filed 10/15/18 Page 2 of 3 PageID# 19912



  The United States would consent to an appropriate extension of the discovery period for this final

  deposition should CACI seek leave of the Court for such an extension.



    Dated:         October 15, 2018               Respectfully submitted,

                                                  G. ZACHARY TERWILLIGER
                                                  United States Attorney

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General, Civil Division

                                                  JAMES G. TOUHEY, JR.
                                                  Director, Torts Branch

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director, Federal Programs Branch

                                                  RUPERT M. MITSCH
                                                  Assistant Director, Torts Branch

                                                  ELLIOTT M. DAVIS
                                                  PAUL STERN
                                                  JOCELYN KRIEGER
                                                  Trial Attorneys, Civil Division
                                                  United States Department of Justice


                                                       /s/
                                                  LAUREN A. WETZLER
                                                  Chief, Civil Division
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  2100 Jamieson Ave.
                                                  Alexandria, VA 22314
                                                  Tel:     (703) 299-3752
                                                  Fax:     (703) 299-3983
                                                  Email: Lauren.Wetzler@usdoj.gov

                                                  Counsel for the United States of America




                                                  2
Case 1:08-cv-00827-LMB-JFA Document 956 Filed 10/15/18 Page 3 of 3 PageID# 19913



                                 CERTIFICATE OF SERVICE

         I certify that on October 15, 2018, I electronically filed the foregoing with the Clerk of

  Court using the CM/ECF system, which sent a notification of such filing (NEF) to the following

  counsel of record:

         John Kenneth Zwerling
         The Law Offices of John Kenneth Zwerling, P.C.
         114 North Alfred Street
         Alexandria, VA 22314
         jz@zwerling.com

         John C. O’Connor
         Steptoe & Johnson LLP
         1330 Connecticut Ave., N.W.
         Washington, DC 20036
         joconnor@steptoe.com

         William D. Dolan, III
         Law Offices of William D. Dolan, III, PC
         8270 Greensboro Drive, Suite 700
         Tysons Corner, VA 22102
         wdolan@dolanlaw.net


                                                             /s/
                                                    LAUREN A. WETZLER
                                                    Chief, Civil Division
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    2100 Jamieson Ave.
                                                    Alexandria, VA 22314
                                                    Tel:     (703) 299-3752
                                                    Fax:     (703) 299-3983
                                                    Email: Lauren.Wetzler@usdoj.gov
